DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6, 8, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duffy et al. U.S. Patent No. 10,276,346.

Regarding claim 1, Duffy discloses a method comprising: generating a plurality of probe spots on a sample by a plurality of beams of charged particles (“a set of particle control elements configured to independently direct the two or more particle beams to a sample” [Abstract]);  5while scanning the plurality of probe spots across a region on the sample (“one or more particle beams may scan a portion of a sample to generate an image of the portion of the sample (e.g. a scanning electron microscope image, a voltage contrast image, or the like) for the detection of defects” [col. 3; lines 46-50]), recording from the plurality of probe spots a plurality of sets of signals respectively representing interactions of the plurality of beams of charged particles and the sample (“one or more detectors positioned to receive particles emanating from the sample in 

Regarding claim 2, Duffy discloses that the plurality of probe spots have different sizes or different intensities (“a system for sample inspection may include multiple independently-controllable beams having different particle energies, different current densities, different spot sizes on a sample under test, or the like” [col. 3; lines 40-45]).

Regarding claim 3, Duffy discloses that the plurality of probe spots are spaced apart (“a voltage and/or a current may be generated on one portion of the sample with a first particle beam and an image of another portion of the sample may be generated by a second particle beam” [col. 3; lines 50-55]).

Regarding claim 5, Duffy discloses that time periods during which the plurality of probe spots are respectively scanned across the region are different (“direct, subsequent to scanning the at least a portion of the alignment target, the set of particle 

Regarding claim 6, Duffy discloses that the time periods are not temporally continuous (since Duffy discloses “two or more particle beams” [Abstract], and that the particle beams are scanned at subsequent, different times [Claim 15], a third particle beam is scanned at a time that is not temporally continuous with the first time period).

Regarding claim 8, Duffy discloses that the plurality of sets of signals are recorded not during an entirety of the time periods (since the time period includes the entire time that a beam is irradiated to a sample, secondary particles are generated, and then the secondary particles are detected, there is necessarily a time where the primary beam is being scanned to the sample but the secondary particles have not yet reached the detector, and therefore there is a period during the time period of irradiating each beam when signals are not being recorded).

Regarding claim 9, Duffy discloses generating each of the plurality of images of the region from only one of the plurality of sets of signals (“the controller 120 identifies one or more defects on the sample 108 by generating voltage contrast data (e.g. one or more voltage contrast images) of the sample 108” [col. 11; lines 25-30] – wherein only one of the two or more particle beams is used in forming the voltage contrast images: “a voltage and/or a current may be generated on one portion of the sample with a first 

Regarding claim 15, Duffy discloses a computer program product comprising a non-transitory computer readable medium 124 having instructions recorded thereon, the instructions when executed by a computer 120 implementing the method 15of claim 1 (see the explanation of the rejection of claim 1, above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. U.S. Patent No. 10,276,346 in view of Choo et al. U.S. Patent No. 6,566,655.

Regarding claim 4, Duffy discloses the claimed invention except that there is no explicit disclosure that the plurality of probe spots have movements relative to one another while being scanned.
Choo discloses an electron beam apparatus for scanning a sample with independently controlled electron beams producing probe spots on the sample surface wherein the plurality of probe spots have movements relative to one another while being 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Duffy with the independent direction control of Choo in order to ensure appropriate alignment of the electron beams for scanning a sample, and/or to improve the quality of images of a sample with raised features by scanning the raised featured from different directions.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. U.S. Patent No. 10,276,346 in view of Sender et al. U.S. PGPUB No. 2016/0322195.

Regarding claim 7, Duffy discloses the claimed invention except that while Duffy discloses irradiating the beams at different times (see claim 15), there is no explicit disclosure that the time periods have partial overlaps.
Sender discloses a method for scanning a sample with two different charged particle beams (“one area 113(1) is scanned by a first electron beam and the second area 113(2) is e scanned by an additional, second electron beam” [0069]) wherein the scanning of each beam may be performed at different, overlapping times (“The multiple operations may be combined into a single operation, a single operation may be distributed in additional operations and operations may be executed at least partially overlapping in time” [0099]).
.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. U.S. Patent No. 10,276,346 in view of Nakasuji et al. U.S. PGPUB No. 2002/0109090.

Regarding claim 10, Duffy discloses the claimed invention except that there is no explicit disclosure that generating the plurality of images of the region comprises digitizing the plurality of sets of signals with respect to magnitudes of the signals or locations of the 35plurality of probe spots.
Nakasuji discloses a method of imaging a sample with a plurality of electron beams (“After the primary electron beams pass through the apertures of the multi-aperture plate 723 of the primary optical system, they are focussed on the wafer W, and thereby the secondary electrons are emitted from the wafer. The secondary electron beams are then imaged at the detectors 761” [0153]) including digitizing a plurality of sets of signals from each of the plurality of beams with respect to magnitudes of the signals or locations of the 35plurality of probe spots (“The detector 7-15 detects the focused secondary electron beams, converts the secondary electron beams to an 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Duffy with the digitizing of Nakasuji in order to convert image data to a format which is easier to interpret with the use of a computer, such as the computer controller 120 of Duffy.

Regarding claim 11, Duffy discloses the claimed invention except that there is no explicit disclosure that generating the plurality of images of the region comprises digitizing the plurality of sets of signals with respect to magnitudes of the signals or locations of the 35plurality of probe spots.
Nakasuji discloses a method of imaging a sample with a plurality of electron beams (“After the primary electron beams pass through the apertures of the multi-aperture plate 723 of the primary optical system, they are focussed on the wafer W, and thereby the secondary electrons are emitted from the wafer. The secondary electron beams are then imaged at the detectors 761” [0153]) including digitizing a plurality of sets of signals from each of the plurality of beams with respect to magnitudes of the signals or locations of the 35plurality of probe spots (“The detector 7-15 detects the focused secondary electron beams, converts the secondary electron beams to an 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Duffy with the digitizing of Nakasuji in order to convert image data to a format which is easier to interpret with the use of a computer, such as the computer controller 120 of Duffy.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. U.S. Patent No. 10,276,346 in view of Masnaghetti et al. U.S. PGPUB No. 2017/0084424.

Regarding claim 13, Duffy discloses the claimed invention except that there is no explicit disclosure of averaging the images acquired by the electron beams.
Masnaghetti discloses a method for imaging a sample with multiple electron beams (“the SEM sub-system 101 may acquire two or more "repeat" image for each channel defined by the primary beams 105 and signal beams 117” [0064]) wherein each electron beam generates an image and these images are averaged to form a single, composite image (“10 fast images, each 1/10 of a second in duration, are acquired and 
It would have been obvious to one possessing ordinary skill to have modified Duffy with the averaging scheme disclosed in Masnaghetti in order to improve focusing of the electron beam apparatus in order to generate the highest quality image possible.

Regarding claim 14, Duffy discloses the claimed invention except that there is no explicit disclosure of averaging the images acquired by the electron beams.
Masnaghetti discloses a method for imaging a sample with multiple electron beams (“the SEM sub-system 101 may acquire two or more "repeat" image for each channel defined by the primary beams 105 and signal beams 117” [0064]) wherein each electron beam generates an image and these images are averaged to form a single, composite image (“10 fast images, each 1/10 of a second in duration, are acquired and averaged to create a single high-quality image” [0064]) This averaging is at least a simple averaging.
It would have been obvious to one possessing ordinary skill to have modified Duffy with the averaging scheme disclosed in Masnaghetti in order to improve focusing of the electron beam apparatus in order to generate the highest quality image possible.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 12; Duffy et al. U.S. Patent No. 10,276,346 discloses the claimed invention except that there is no explicit disclosure that generating the plurality of images of the region comprises digitizing the plurality of sets of signals with respect to magnitudes of the signals or locations of the 35plurality of probe spots.
Nakasuji et al. U.S. PGPUB No. 2002/0109090 discloses a method of imaging a sample with a plurality of electron beams (“After the primary electron beams pass through the apertures of the multi-aperture plate 723 of the primary optical system, they are focussed on the wafer W, and thereby the secondary electrons are emitted from the wafer. The secondary electron beams are then imaged at the detectors 761” [0153]) including digitizing a plurality of sets of signals from each of the plurality of beams with respect to magnitudes of the signals or locations of the 35plurality of probe spots (“The detector 7-15 detects the focused secondary electron beams, converts the secondary electron beams to an electric signal, i.e., digital image data for each detected device, and outputs the electric signal (step S438) “ [0370]) and the digital values representing magnitudes of the signals (since the signals are themselves indicative of the magnitude of secondary electrons detected at the detector – “detecting secondary electron beams generated from a surface of the sample by the irradiation to evaluate the sample surface” [Claim 1]). However Nakasuji does not disclose that the composite image is a compilation of averages of the digital values.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method comprising: generating a composite image of a region on a sample from a plurality of images each generated from a plurality of sets of signals 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON L MCCORMACK/           Examiner, Art Unit 2881